Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                   Clerk of the Court
                                      March 23, 2015              (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Isac Bianco-Hernandez
              v. Texas
              No. 14-8977
              (Your No. WR-81, 433-01)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
September 8, 2014 and placed on the docket March 23, 2015 as No. 14-8977.




                                         Sincerely,

                                         Scott S. Harris, Clerk

                                         by

                                         Clayton Higgins
                                         Case Analyst




                                                                  RECEIVED IN
                                                           COURT OF CRIMINAL APPEALS
                                                                  MAR 30 2015

                                                               Abel Acosta, Clerk